The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims
1	Applicant's submittal of claims 1-17 in the “Claims” filed on 01/24/2022 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-17 pending for prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-2, 4-7, 10-14, and 16 are rejected under 35 U.S.C.103 as being unpatentable over Liu et al. (US 9425387 B1; hereinafter Liu), in view of Guo (US 7630232 B2; hereinafter Guo).
Regarding claim 1, Liu teaches a perpendicular magnetic tunnel junction (p-MTJ) (see the entire document, specifically Fig. 1+; see C6 L49+, and as cited below), comprising: 
(a) a pinned layer (PL) (12; Fig. 2; see C6 L51); 
(b) a tunnel barrier layer (14; see C6 L51) with a first surface that adjoins the PL (12), and a second surface that contacts a free layer (FL) (16; see C8 L3-16; where free layer 16 is a FL1/M/FL2 stack) and forms a first interface with the FL (16); 
(c) the FL (16; see C8 L3-16; where free layer 16 is a FL1/M/FL2 stack) that has (see below for “a first metal insertion (MIS1) layer formed within”) one of a first FL sub-layer (FL1) (FL1; see C8 L3-16; where free layer 16 is a FL1/M/FL2 stack) and a second FL sub-layer (FL2) (FL2; see C8 L3-16; where free layer 16 is a FL1/M/FL2 stack), and wherein the FL (16; see C8 L3-16; where free layer 16 is a FL1/M/FL2 stack) has perpendicular magnetic anisotropy (PMA) as a result of the first interface (see C8 L3-16; where free layer 16 is a FL1/M/FL2 stack), as a result of a second interface with a Hk enhancing layer (17; see C6 L52; see C5 L59-60, which states that the terms cap and Hk enhancing are used interchangeable; therefore, it is construed that cap layer 17 is an Hk enhancing layer);
As noted above, Liu does not expressly disclose “(the FL that has) a first metal insertion (MIS1) layer formed within (one of a first FL sub-layer (FL1) and a second FL sub-layer (FL2))”.
However, in the analogous art, Guo teaches a SAF free layer with two major sub-layers separated by an anti-parallel coupling layer. Within each major sub-layer, there is a plurality of minor sub-layers wherein adjacent minor sub-layers are separated by a parallel coupling layer ([Abstract]), wherein (Fig. 3+; C5 L5+) a pinned layer (45; Fig. 3; C7 L1+), tunnel barrier (49), free SAF layer (50), and cap layer (54), where layer 54 comprises of Cu), where the free SAF layer (50; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) comprises a second major sub-layer (53) and first major sub-layer (51), where the second major sub-layer (53) comprises of minor sub-layers (63, 65) and a parallel coupling layer (64) within the second major sub-layer (53), and the first major sub-layer (51) comprises of minor sub-layers (60, 62) and a parallel coupling layer (61) within the first major sub-layer (51)  . 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Liu’s free layer structure with Guo’s free layer structure, and thereby, modified Liu’s (by Guo) device will have the FL (Liu 16; see C8 L3-16 in view of Guo 50; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) that has a first metal insertion (MIS1) layer (in view of Guo 61; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) formed within one of a first FL sub-layer (FL1) (Liu FL1; see C8 L3-16 in view of Guo 51; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) and a second FL sub-layer (FL2) (Liu FL2; see C8 L3-16 in view of Guo 53; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56), and wherein the FL (Liu 16; see C8 L3-16 in view of Guo 50; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) has perpendicular magnetic anisotropy (PMA) as a result of the first interface (see C8 L3-16; where free layer 16 is a FL1/M/FL2 stack), as a result of a second interface with a Hk enhancing layer (Liu 17; see C6 L52; see C5 L59-60, which states that the terms cap and Hk enhancing are used interchangeable; therefore, it is construed that cap layer 17 is an Hk enhancing layer);
The ordinary artisan would have been motivated to modify Liu in the manner set forth above, at least, because this inclusion provides coupling layers within sublayers of the free layer, which allow for selected MTJ cells can be written with a smaller write current and therefore lower power consumption that will make toggle MRAM more competitive with DRAM, SRAM, and FLASH memory (Guo C11 L20-41).
Modified Liu (by Guo) further teaches 
(d) the Hk enhancing layer (Liu 17; see C6 L52, C8 L41-57) having a non-stoichiometric oxidation condition, and that adjoins the FL (Liu 16; see C8 L3-16 in view of Guo 50; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) to form the second interface on a side of the FL (Liu 16; see C8 L3-16 in view of Guo 50; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) that is opposite to the first interface; and 
(e) a nitride capping layer (NCL) (Liu {18b, 18a}; see C9 L58-67, C10 L1-10), comprising: 
(1) a nitride layer (NL) (Liu 18b; see C9 L58-67, C10 L1-10; where 18b is one SiN or TaN) that is a metal nitride or metal oxynitride; and 
(2) a buffer layer (Liu 18a; see C9 L58-67, C10 L1-10) that adjoins the NL (Liu 18b) and contacts the Hk enhancing layer (Liu 17) on a side thereof that is opposite to the second interface, wherein the buffer layer (Liu 18a; see C9 L58-67, C10 L1-10) (see below for “prevents oxygen diffusion”) from the Hk enhancing layer (Liu 17) to the NL (Liu 18b), and (see below for “blocks nitrogen diffusion”) from the NL (Liu 18b) to the FL (Liu 16; see C8 L3-16 in view of Guo 50; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56).  
As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Liu teaches a perpendicular magnetic tunnel junction as detailed above. Thus, Liu teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
Regarding claim 2, modified Liu (by Guo) further teaches all of the features of claim 1. 
Modified Liu (by Guo) further teaches wherein the MIS1 layer (in view of Guo 61; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) is formed within FL1 (Liu FL1; see C8 L3-16 in view of Guo 51; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) to give a FL1a (in view of Guo 60; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) / MIS1 (in view of Guo 61; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) / FL1b (in view of Guo 62; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) / FL2 (Liu FL2; see C8 L3-16 in view of Guo 53; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) configuration wherein FL1a (in view of Guo 60; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) is a first sub-layer of FL1 (Liu FL1; see C8 L3-16 in view of Guo 51; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56), and FL1b (in view of Guo 62; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) is a second sub-layer of FL1 (Liu FL1; see C8 L3-16 in view of Guo 51; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56).  
Regarding claim 4, modified Liu (by Guo) further teaches all of the features of claim 2. 
Modified Liu (by Guo) further comprised of a second MIS (MIS2) layer (in view of Guo 64; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) that is formed within FL2 (Liu FL2; see C8 L3-16 in view of Guo 53; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) to give a FL1a (in view of Guo 60; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) / MIS1 (in view of Guo 61; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) / FL1b (in view of Guo 62; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) / FL2a (in view of Guo 63; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) / MIS2 (in view of Guo 64; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56)  / FL2b (in view of Guo 65; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) configuration wherein FL2a (in view of Guo 63; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) is a first sub-layer of FL2 (Liu FL2; see C8 L3-16 in view of Guo 53; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56), and FL2b (in view of Guo 65; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) is a second sub-layer of FL2 (Liu FL2; see C8 L3-16 in view of Guo 53; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56).  
5. The p-MTJ of claim 4 
Regarding claim 5, modified Liu (by Guo) further teaches all of the features of claim 4. 
Modified Liu (by Guo) further teaches wherein the MIS1 layer (in view of Guo 64; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) has a composition (in view of Guo see C8 L18-20; Nb) that is different from a composition (in view of Guo see C8 L18-20; Ta) of the MIS2 layer (in view of Guo 64; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56).  
Regarding claim 6, modified Liu (by Guo) further teaches all of the features of claim 1. 
Modified Liu (by Guo) further teaches wherein the MIS1 layer (in view of Guo 61; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) is a single layer or multilayer of one or more of Nb (in view of Guo see C8 L18-20; Nb), (Mo, Ta, W, Re, Ti, V, Cr, Zr, Hf, Ru, Rh, Os, Ir, Cu, Zn, Pt, Au, Ag, Pd, Al, B, Ga, Si, and Ge).  
Regarding claim 7, modified Liu (by Guo) further teaches all of the features of claim 1. 											Modified Liu (by Guo) further teaches wherein one or both of FL1 (Liu FL1; see C8 L3-16 in view of Guo 51; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) and FL2 (Liu FL2; see C8 L3-16 in view of Guo 53; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) is one or more of Co, Fe, CoFe, CoFeB, CoB, FeB, CoFeNi, and CoFeNiB (Liu see C7 L56-63; CoFeNi; Guo see C8 L1-17; CoFeNi).  
Regarding claim 10, modified Liu (by Guo) further teaches all of the features of claim 1. 
Modified Liu (by Guo) further teaches wherein the Hk enhancing layer (Liu 17; see C8 L41-57) is a single layer or a laminate comprised of an oxide or oxynitride of one or more of Mg (Liu see C8 L41-57; MgO), (Si, Sr, Ti, Ba, Ca, La, Al, Mn, V, and Hf), and has a resistance x area (RA) product less than a RA product of the tunnel barrier layer (Liu 14; see C8 L41-57).  
Regarding claim 11, modified Liu (by Guo) further teaches all of the features of claim 1. 
Modified Liu (by Guo) further comprising a seed layer (Liu 11; Fig. 2; see C6 L51) formed on a substrate Liu (see C6 55), to yield a seed layer(11)/PL(12)/tunnel barrier layer(14)/FL(16)/Hk enhancing layer(17)/NCL({18b, 18a}) stack in a bottom spin valve configuration (Liu Fig. 2; C5 L12-14).  
Regarding claim 12, modified Liu (by Guo) further teaches all of the features of claim 1. 
But, modified Liu (by Guo) does not expressly disclose “a seed layer formed on a substrate, and a capping layer (CL) on the PL to yield a seed layer/NCL/Hk enhancing layer/FL/tunnel barrier layer/PL/CL stack in a top spin valve configuration”. 	However, in another embodiment, Liu teaches present disclosure also anticipates an embodiment with a top spin valve configuration as illustrated for MTJ 3 in FIG. 3. All layers are retained from FIG. 1 except the order of formation is different. In particular, optional seed layer 11, diffusion barrier 18, Hk enhancing layer 17, free layer 16, tunnel barrier 14, reference layer 12, and hard mask 19 are sequentially formed on bottom electrode 10. Moreover, there is a first interface 41 between a bottom surface of the free layer and a top surface of the Hk enhancing layer, and a second interface 40 where a top surface of the free layer adjoins a bottom surface of the tunnel barrier. There is also an interface 30 where the tunnel barrier contacts a bottom surface of the reference layer. In this case, the diffusion barrier blocks the migration of non-magnetic metals from the bottom conductor and optional seed layer through the Hk enhancing layer to interface 41 and the free layer (see Fig. 3; see C10 L11-31; see Claim 7). 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Liu’s MTJ structure with Liu’s top spin valve configuration as illustrated for MTJ 3 in FIG. 3 (Liu see C10 L11-31), and thereby, modified Liu’s (by Guo) device will have a seed layer formed on a substrate, and a capping layer (CL) on the PL to yield a seed layer/NCL/Hk enhancing layer/FL/tunnel barrier layer/PL/CL stack in a top spin valve configuration (see Fig. 3; see C10 L11-31; see Claim 7).
The ordinary artisan would have been motivated to modify Liu in the manner set forth above, at least, because this inclusion provides an a top spin valve configuration where interfacial perpendicular anisotropy is maintained at interface, and thus PMA as well as thermal stability and coercivity in the free layer is not degraded after high temperature processing to about 400.degree. C. (Liu see C10 L11-31).
Regarding claim 13, modified Liu (by Guo) further teaches all of the features of claim 1. 
Modified Liu (by Guo) further teaches wherein the p-MTJ is incorporated in a magnetic random access memory (MRAM) (Liu see C6 L54; MRAM), (spin transfer torque (STT)-MRAM, spin orbit torque (SOT)-MRAM, spin torque oscillator, Spin Hall Effect device, magnetic sensor, or a biosensor).  
Regarding claim 14, modified Liu (by Guo) further teaches all of the features of claim 1. 
Modified Liu (by Guo) further teaches wherein the NL (Liu 18b; see C9 L58-67, C10 L1-10; where 18b is one SiN or TaN) is comprised of a metal nitride (M1 N) or metal oxynitride (M1 ON) where M1 is one or more of (Ti, V, Cr, Zr, Nb, Mo, Hf), Ta (Liu 18b; see C9 L58-67, C10 L1-10; where 18b is one SiN or TaN), (W, and Si).  
Regarding claim 16, modified Liu (by Guo) further teaches all of the features of claim 1. 
Modified Liu (by Guo) further teaches wherein the buffer layer is a single layer or multilayer that is one or more of Mo, W, Ru, Nb, Ta, Cr, Pt, Cu, Au, Ag, Zn, V, Cd, Sn, Ir, Mn, Rh, Co, Fe, CoFe, CoB, FeB, CoFeNi, and CoFeNiB (Liu 18a; see C9 L58-67, C10 L1-10, C8 L18-21; where 18a is CoFeB, CoFeNixX, CoFex, where X is B).  
3.	Claims 8 and 17 are rejected under 35 U.S.C.103 as being unpatentable over Liu et al. (US 9425387 B1; hereinafter Liu), in view of Guo (US 7630232 B2; hereinafter Guo), further in view of Zhao et al. (US 20100177449 A1; hereinafter Zhao). 
Regarding claim 8, modified Liu (by Guo) further teaches all of the features of claim 1. 
But, modified Liu (by Guo) does not expressly disclose “wherein one or both of FL1 and FL2 is comprised of a high Ku material having inherent PMA which is a Heusler alloy that is Ni2MnZ, Pd2MnZ, Co2MnZ, Fe2MnZ, Co2FeZ, Mn3Ge, or Mn2Ga where Z is one of Si, Ge, Al, Ga, In, Sn, and Sb, or an ordered L10 or L11 material with a composition that is one of MnAI, MnGa, or RT wherein R is Rh, Pd, Pt, Ir, or an alloy thereof, and T is Fe, Co, Ni, or an alloy thereof, or a rare-earth alloy with a TbFeCo, GdCoFe, FeNdB, or SmCo composition”.
However, in the analogous art, Zhao teaches a high performance tunneling magnetoresistive (TMR) sensor in a read head and a method for making the same, and in particular, to a composite free layer in which a non-magnetic layer is inserted between two magnetic layers to achieve a high magnetoresistive (MR) ratio while enabling strong coupling between the magnetic layers ([0002]), wherein (Fig. 1+; [0002+]) composite free layer having a FL1/insertion/FL2 configuration is disclosed for achieving high dR/R, low RA, and low .lamda. in TMR or GMR sensors. Ferromagnetic FL1 and FL2 layers have (+) .lamda. and (-) .lamda. values, respectively. FL1 may be CoFe, CoFeB, or alloys thereof with Ni, Ta, Mn, Ti, W, Zr, Hf, Tb, or Nb. FL2 may be CoFe, NiFe, or alloys thereof with Ni, Ta, Mn, Ti, W, Zr, Hf, Tb, Nb, or B ([Abstract]), where the free layer (18; Fig. 1; [0037, 0039]) has a composition represented by FL1/INS/FL2 where FL1 and FL2 are ferromagnetic layers 18a, 18c, respectively, and INS is an insertion layer 18b which is an alloy made of at least one magnetic element and at least one non-magnetic element, where the insertion layer 18b preferably has an overall non-magnetic character with a thickness from 2 to 10 Angstroms. By keeping the insertion layer 18b thickness constant and increasing the magnetic element content, the coupling strength between the FL1 and FL2 layers is increased but TMR ratio is decreased. 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Liu’s free layer material with Zhao’s free layer material, and thereby, modified Liu’s (by Zhao) device will have wherein one or both of FL1 (Liu FL1; see C8 L3-16 in view of Guo 51; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) and FL2 (Liu FL2; see C8 L3-16 in view of Guo 53; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56 in view of material of Zhao FL2; [Abstract, [0037, 0039]) is comprised of (a high Ku material having inherent PMA which is a Heusler alloy that is Ni2MnZ, Pd2MnZ, Co2MnZ, Fe2MnZ, Co2FeZ, Mn3Ge, or Mn2Ga where Z is one of Si, Ge, Al, Ga, In, Sn, and Sb, or an ordered L10 or L11 material with a composition that is one of MnAI, MnGa, or RT wherein R is Rh, Pd, Pt, Ir, or an alloy thereof, and T is Fe, Co, Ni, or an alloy thereof), or a rare-earth alloy with a TbFeCo (in view of material of Zhao FL2; [Abstract, [0037, 0039]; FeCo with Tb), (GdCoFe, FeNdB, or SmCo) composition.
The ordinary artisan would have been motivated to modify Liu in the manner set forth above, at least, because this inclusion provides free layer (FL2) that is ferromagnetic and comprises of FeCo with Tb, where FL2 materials or composite structures having a (-) .lamda. value and that promote strong coupling through the insertion layer with the FL1 layer (Zhao [0039]).
Regarding claim 17, modified Liu (by Guo) further teaches all of the features of claim 1. 												But, modified Liu (by Guo) does not expressly disclose “wherein the MIS layer is a continuous layer, a multilayer, a discontinuous layer, or is a plurality of metal particles, or metal clusters”.
However, in the analogous art, Zhao teaches a high performance tunneling magnetoresistive (TMR) sensor in a read head and a method for making the same, and in particular, to a composite free layer in which a non-magnetic layer is inserted between two magnetic layers to achieve a high magnetoresistive (MR) ratio while enabling strong coupling between the magnetic layers ([0002]), wherein (Fig. 1+; [0002+]) composite free layer having a FL1/insertion/FL2 configuration is disclosed for achieving high dR/R, low RA, and low .lamda. in TMR or GMR sensors. Ferromagnetic FL1 and FL2 layers have (+) .lamda. and (-) .lamda. values, respectively. FL1 may be CoFe, CoFeB, or alloys thereof with Ni, Ta, Mn, Ti, W, Zr, Hf, Tb, or Nb. FL2 may be CoFe, NiFe, or alloys thereof with Ni, Ta, Mn, Ti, W, Zr, Hf, Tb, Nb, or B ([Abstract]), where the free layer (18; Fig. 1; [0037, 0039]) has a composition represented by FL1/INS/FL2 where FL1 and FL2 are ferromagnetic layers 18a, 18c, respectively, and INS is an insertion layer 18b which is an alloy made of at least one magnetic element and at least one non-magnetic element, where the insertion layer 18b preferably has an overall non-magnetic character with a thickness from 2 to 10 Angstroms. By keeping the insertion layer 18b thickness constant and increasing the magnetic element content, the coupling strength between the FL1 and FL2 layers is increased but TMR ratio is decreased. 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Liu’s M layer structure with Zhao’s insertion layer structure, and thereby, modified Liu’s (by Zhao) device will have wherein the MIS layer (in view of Guo 61; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56in view of structure of Zhao 18b; Fig. 1; [0037]) is a continuous layer (in view of structure of Zhao 18b; Fig. 1; [0037]; with a constant thickness), (a multilayer, a discontinuous layer, or is a plurality of metal particles, or metal clusters).
The ordinary artisan would have been motivated to modify Liu in the manner set forth above, at least, because this inclusion provides an insertion layer with a constant thickness and increasing the magnetic element content, the coupling strength between the FL1 and FL2 layers is increased but TMR ratio is decreased (Zhao [0037]).
4.	Claims 3 and 9 are rejected under 35 U.S.C.103 as being unpatentable over Liu et al. (US 9425387 B1; hereinafter Liu), in view of Guo (US 7630232 B2; hereinafter Guo), further in view of the following statement. 
Regarding claim 3, modified Liu (by Guo) teaches all of the features of claim 1. 
But, modified Liu (by Guo) does not expressly disclose (“wherein the MIS1 layer is formed within FL2 to give a FL1/FL2a/MIS1/FL2b configuration wherein FL2a is a first sub-layer of FL2, and FL2b is a second sub-layer of FL2”).  
However, the Applicant has not presented persuasive evidence that the claimed “wherein the MIS1 layer is formed within FL2 to give a FL1/FL2a/MIS1/FL2b configuration wherein FL2a is a first sub-layer of FL2, and FL2b is a second sub-layer of FL2” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the MIS1 layer is formed within FL2 to give a FL1/FL2a/MIS1/FL2b configuration wherein FL2a is a first sub-layer of FL2, and FL2b is a second sub-layer of FL2). Also, the Applicant has not shown that “wherein the MIS1 layer is formed within FL2 to give a FL1/FL2a/MIS1/FL2b configuration wherein FL2a is a first sub-layer of FL2, and FL2b is a second sub-layer of FL2” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, Claim 2 of the instant disclosure discloses other possible options such as “wherein the MIS1 layer is formed within FL1 to give a FL1a/MIS1/FL1b/FL2 configuration wherein FL1a is a first sub-layer of FL1, and FL1 b is a second sub-layer of FL1”. Therefore, no rationale is given that the invention will not function without “wherein the MIS1 layer is formed within FL2 to give a FL1/FL2a/MIS1/FL2b configuration wherein FL2a is a first sub-layer of FL2, and FL2b is a second sub-layer of FL2”. Thus, the claimed “wherein the MIS1 layer is formed within FL2 to give a FL1/FL2a/MIS1/FL2b configuration wherein FL2a is a first sub-layer of FL2, and FL2b is a second sub-layer of FL2” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the MIS1 layer is formed within FL2 to give a FL1/FL2a/MIS1/FL2b configuration wherein FL2a is a first sub-layer of FL2, and FL2b is a second sub-layer of FL2” is significant. Thus, the claimed limitation of “wherein the MIS1 layer is formed within FL2 to give a FL1/FL2a/MIS1/FL2b configuration wherein FL2a is a first sub-layer of FL2, and FL2b is a second sub-layer of FL2” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the MIS1 layer is formed within FL2 to give a FL1/FL2a/MIS1/FL2b configuration wherein FL2a is a first sub-layer of FL2, and FL2b is a second sub-layer of FL2” is not patentable over modified Liu (by Guo).
Regarding claim 9, modified Liu (by Guo) teaches all of the features of claim 1. 
Modified Liu (by Guo) further teaches where FL1 (Liu FL1; see C8 L3-16 in view of Guo 51; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) has a thickness t1, and FL2 (Liu FL2; see C8 L3-16 in view of Guo 53; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) has a thickness t2 where a sum of t1 and t2 (see below for “is from 11 Angstroms to 25 Angstroms”) 
While, Liu does not expressly teach where FL1 has a thickness t1, and FL2 has a thickness t2 where a sum of t1 and t2 is from 11 Angstroms to 25 Angstroms, some of its values fall within the claimed range of from 11 Angstroms to 25 Angstroms, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using where free layer 16 is a FL1/M/FL2 stack that has a thickness d (see C8 L3-16), where thickness d has a range of about 20 angstroms (see C8 L34-36), where M has a thickness of about 5 angstroms (see C8 L3-16), as disclosed in Liu; and the SAF free layer 50 has a thickness of from about 20 Angstroms and anti-coupling layer has a thickness of about 5 Angstroms (see C7 L49-50; C8 54-57), as disclosed in Guo, to arrive at the recited limitation of where FL1 (Liu FL1; see C8 L3-16 in view of Guo 51; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) has a thickness t1, and FL2 (Liu FL2; see C8 L3-16 in view of Guo 53; Fig. 3 in view of Fig. 4; C7 49-67; C8 L1-56) has a thickness t2 where a sum of t1 and t2 is from 11 Angstroms to 25 Angstroms (Liu see C8 L3-16 and see C8 L34-36; Guo see C7 L49-50; C8 54-57; where the thickness would be about 15 Angstroms; see MPEP § 2144.05.I)
5.	Claim 15 is rejected under 35 U.S.C.103 as being unpatentable over Liu et al. (US 9425387 B1; hereinafter Liu), in view of Guo (US 7630232 B2; hereinafter Guo), further in view of Berg et al. (US 20040087037 A1; hereinafter Berg). 
Regarding claim 15, modified Liu (by Guo) further teaches all of the features of claim 1. 
But, modified Liu (by Guo) does not expressly disclose “wherein the NL has a M2M3N or M2M3ON composition where M2 is one of B, Al, Si, Ga, In, and TI, and M3 is one or more of Pt, Au, Ag, Mg, Ca, Sr, Ba, Sc, Y, La, Co, Fe, Mn, Ru, Rh, Ir, Ni, Pd, Zn, Cu, Ti, V, Cr, Zr, Nb, Mo, Hf, Ta, and W such that the NL is a conductive alloy layer, or has M3 conductive channels formed in a M2N or M2ON insulating matrix”.
However, in the analogous art, Berg teaches a substantially antireflective cap layer formed from titanium nitride, aluminum nitride, and/or other substantially antireflective material, as opposed to the materials commonly used to form a cap layer, is formed over the magnetoresistive stack ([Abstract]), wherein (Fig. 1+; [0025]) a substantially antireflective cap layer (128; Fig. 1; [Abstract, 0043]) formed from titanium nitride, aluminum nitride, and/or other substantially antireflective material, as opposed to the materials commonly used to form a cap layer, is formed over the magnetoresistive stack, where the cap layer (128; [0057]) is made from one or more compositions of TiN and/or AlN. 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Liu’s metal nitride material with Berg’s metal nitride material, and thereby, modified Liu’s (by Guo and Berg) device will have wherein the NL (Liu 18b; see C9 L58-67, C10 L1-10 in view of material of Berg [0057; one or more compositions of TiN and AlN ) has a M2M3N (in view of material of Berg [0057; one or more compositions of TiN and AlN )  or M2M3ON composition where M2 is one of B, Al (in view of material of Berg [0057; one or more compositions of TiN and AlN ), Si, Ga, In, and TI, and M3 is one or more of Pt, Au, Ag, Mg, Ca, Sr, Ba, Sc, Y, La, Co, Fe, Mn, Ru, Rh, Ir, Ni, Pd, Zn, Cu, Ti (in view of material of Berg [0057; one or more compositions of TiN and AlN ), V, Cr, Zr, Nb, Mo, Hf, Ta, and W such that the NL is a conductive alloy layer, or has M3 conductive channels formed in a M2N or M2ON insulating matrix.
The ordinary artisan would have been motivated to modify Liu in the manner set forth above, at least, because this inclusion provides a cap layer made from one or more compositions of TiN and AlN, where the TiN and AlN composition provide high resistivity to limit current shunting through cap layer without affecting the performance of the GMR stack (Berg [0057]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898